In the

       United States Court of Appeals
                     For the Seventh Circuit
                         ____________________

No. 16-4234
DELORES HENRY, et al., on behalf of a class,
                                           Plaintiffs-Appellants,

                                       v.

MELODY HULETT, former Warden of Lincoln Correctional
Center, et al.,
                                 Defendants-Appellees.
                         ____________________

                Appeal from the United States District Court
                    for the Central District of Illinois.
                 No. 12-CV-3087 — Richard Mills, Judge.
                         ____________________

       ARGUED NOVEMBER 30, 2017 — DECIDED JULY 16, 2019
                  ____________________

   Before EASTERBROOK and MANION, Circuit Judges, and
JOHN Z. LEE, District Judge. *
   EASTERBROOK, Circuit Judge. Members of a certiﬁed class
contend that during 2011 female inmates at an Illinois prison
were strip-searched as part of a training exercise for cadet


   *   Of the Northern District of Illinois, sitting by designation.
2                                                           No. 16-4234

guards. The district court summarized the allegations this
way:
    [Plaintiﬀs] were required to stand naked, nearly shoulder to
    shoulder with 8-10 other inmates in a room where they could be
    seen by others not conducting the searches, including male oﬃc-
    ers. Menstruating inmates had to remove their tampons and san-
    itary pads in front of others, were not given replacements, and
    many got blood on their bodies and clothing and blood on the
    ﬂoor. The naked inmates had to stand barefoot on a ﬂoor dirty
    with menstrual blood and raise their breasts, lift their hair, turn
    around, bend over, spread their buttocks and vaginas, and cough.

2016 U.S. Dist. LEXIS 194393 at *6 (C.D. Ill. Apr. 14, 2016).
Plaintiﬀs maintained that such an inspection—unnecessary
for security and conducted in an oﬀensive manner—violated
their rights under both the Fourth Amendment and the
Eighth Amendment, applied to the states by the Due Process
Clause of the Fourteenth Amendment and 42 U.S.C. §1983.
    The district court awarded summary judgment to defend-
ants on the Fourth Amendment theory, because Johnson v.
Phelan, 69 F.3d 144 (7th Cir. 1995), and King v. McCarty, 781
F.3d 889 (7th Cir. 2015), hold that a visual inspection of a con-
victed prisoner is not subject to analysis under that amend-
ment, though a claim properly lies under the Eighth Amend-
ment if an unnecessary or demeaning inspection amounts to
punishment. The Eighth Amendment claim went to trial, and
a jury returned a verdict for the defendants. Plaintiﬀs do not
contest the verdict but ask us to reinstate their Fourth Amend-
ment theory. Because analysis under the Fourth Amendment
is objective, see Graham v. Connor, 490 U.S. 386 (1989), while a
successful claim under the Eighth Amendment depends on
proof of a culpable mental state, see Whitley v. Albers, 475 U.S.
No. 16-4234                                                   3

312 (1986), plaintiﬀs believe that they could succeed on a
Fourth Amendment theory despite the jury’s verdict.
    The Fourth Amendment applies only to the extent that
prisoners retain a legitimate expectation of privacy. Johnson
and King rely on Hudson v. Palmer, 468 U.S. 517, 524–30 (1984),
which holds that prisoners lack privacy interests in their cells
and implies that they lack any legitimate expectation of pri-
vacy inside prison walls. The judgments of conviction allow
wardens to control and monitor their charges’ lives, extin-
guishing the rights of secrecy and seclusion that free people
possess. But Hudson did not consider whether convicted pris-
oners have some residual privacy interest in their persons, as
opposed to their possessions and surroundings. The Justices
have not returned to that subject in later decisions. Decisions
in this circuit look in both directions on that topic. Compare
King with, e.g., Peckham v. Wisconsin Department of Corrections,
141 F.3d 694 (7th Cir. 1998).
    King reconciles the circuit’s competing strands of thought
this way: the Fourth Amendment does not apply to visual in-
spections of convicted prisoners but does apply to procedures
that entail intrusions within prisoners’ bodies. 781 F.3d at
899–901. That approach is justiﬁed not only by the holding of
Hudson but also by the need to maintain the subjective com-
ponent of Eighth Amendment analysis. In decisions such as
Whitley the Justices stressed that guards will take many steps
that oﬀend and even injure prisoners, yet contribute to prison
management and security. Only those steps that are unneces-
sary and intended to produce injury, the Court explained,
should be actionable.
   An appropriate balance of prisoners’ interests against the
needs of prison management is achieved through normal
4                                                    No. 16-4234

Eighth Amendment analysis, which has both objective and
subjective elements. See also, e.g., Helling v. McKinney, 509
U.S. 25 (1993); Farmer v. Brennan, 511 U.S. 825 (1994). Apply-
ing the Fourth Amendment to all unwelcome observations of
prisoners would eliminate the subjective component and cre-
ate a sort of Eighth Amendment lite, defeating the objectives
that the Justices sought to achieve by limiting liability in Whit-
ley and similar decisions. See King, 781 F.3d at 900–01.
    Even when the Fourth Amendment or the Due Process
Clause applies, as one or the other will before conviction, strip
searches often are reasonable and thus permissible. See Flor-
ence v. Board of Freeholders, 566 U.S. 318 (2012); Bell v. Wolﬁsh,
441 U.S. 520, 558–60 (1979). But the absence of a subjective
component in determining what is reasonable under the
Fourth Amendment would produce outcomes that depart
from the approach required by Whitley for prisoners after con-
viction. It would eﬀectively equate the rights of convicted
prisoners with those of arrestees or pretrial detainees. Many
decisions hold that convicts’ rights are more limited.
   King obliged the district judge to resolve this case as he
did. Plaintiﬀs allege a visual inspection, not a physical intru-
sion. They maintain that each inmate had to manipulate her
own body but do not contend that the prison’s staﬀ touched
any inmate. A prisoner’s need to touch her own body does not
diﬀerentiate this situation from that of Florence, which con-
cluded that a visual inspection (visual on the guards’ part) is
reasonable even with respect to pretrial detainees.
   Plaintiﬀs ask us to overrule Johnson and King to the extent
that they deem the Fourth Amendment inapplicable to visual
inspections of convicted prisoners. We decline.
No. 16-4234                                                      5

    The law in some other circuits is favorable to plaintiﬀs. See,
e.g., Harris v. Miller, 818 F.3d 49, 57 (2d Cir. 2016); Hutchins v.
McDaniels, 512 F.3d 193, 196 (5th Cir. 2007). The law in this
circuit does not favor plaintiﬀs, however, and decisions such
as Hudson are at best neutral. If the ﬂat declaration in Hudson
that a prisoner lacks any legitimate expectation of privacy in
a cell, 468 U.S. at 526, applies only while the prisoner is in a
cell, that still falls short of establishing that the Fourth
Amendment applies elsewhere in a prison. And we know
from Samson v. California, 547 U.S. 843 (2006), that even after
conditional release a convicted person has a severely dimin-
ished expectation of privacy until the end of the sentence.
Samson allowed a parolee to be searched without either prob-
able cause or suspicion, and it stressed the extent to which a
conviction curtails privacy.
    The most one can say for plaintiﬀs is that judges, including
those within the Seventh Circuit, have disagreed about
whether the Fourth Amendment ever prevents guards from
viewing naked prisoners. Johnson was decided over a dissent.
A concurring opinion in King expressed doubt about the ma-
jority’s analysis, as a concurring opinion in Peckham expressed
doubt about the analysis of the majority there.
    It has been 35 years since the Justices last considered the
extent to which convicted prisoners have rights under the
Fourth Amendment while still inside prison walls. For more
than 20 years it has been established in this circuit that the
Fourth Amendment does not apply to visual inspections of
prisoners. It is best to leave the law of the circuit alone, unless
and until the Justices suggest that it needs change.
                                                        AFFIRMED
6                                                     No. 16-4234

    LEE, District Judge, dissenting. In prior decisions, we have
recognized that convicted prisoners have a reasonable expec-
tation of privacy in the interior of their bodies sufficient to
trigger the Fourth Amendment’s safeguard against unreason-
able searches (although, as we shall see, this line differentiat-
ing a prisoner’s bodily interior versus exterior is not man-
dated by Supreme Court precedent, recognized by any of our
sister circuits, or even uniformly applied by this Court, see
King v. McCarty, 781 F.3d 889, 902–04 (7th Cir. 2015) (Hamil-
ton, J., concurring in part and concurring in judgment)). To
this rule, the majority now appends an additional hurdle—a
prisoner can invoke the Fourth Amendment only when the
physical intrusion into her body is carried out by someone
other than the prisoner herself; this is the case even when a
prisoner is ordered by correctional officers to probe into her
own body. Because this new rule is not supported by our
prior decisions or consistent with established Fourth Amend-
ment jurisprudence, I respectfully dissent.
    In Hudson v. Palmer, the Supreme Court held that prisoners
do not have a reasonable expectation of privacy as to their liv-
ing quarters or possessions. 468 U.S. 517, 525–26 (1984). But
the Supreme Court has yet to address whether (and to what
extent) prisoners maintain a reasonable expectation of pri-
vacy as to their persons when it comes to strip searches. Since
Hudson, this court has taken various, sometimes inconsistent,
tacks to answer this question. Compare Peckham v. Wis. Dep’t of
Corr., 141 F.3d 694, 697 (1998) (“So, does a prison inmate enjoy
any protection at all under the Fourth Amendment against
unreasonable searches and seizures? … [W]e think the answer
is ‘yes,’…”); Canedy v. Boardman, 16 F.3d 183, 185–86 (7th Cir.
1994) (applying Fourth Amendment reasonableness test es-
poused in Bell v. Wolfish, 441 U.S. 520 (1979), to strip searches),
No. 16-4234                                                     7

with Johnson v. Phelan, 69 F.3d 144, 147 (7th Cir. 1995) (inter-
preting “Canedy and similar cases” as applying only the
Eighth Amendment, not the Fourth); King, 781 F.3d at 899–900
(no reasonable expectation of privacy where inmate was re-
quired to wear see-through clothes for transport).
    Our prior decisions, however, seem to coalesce around the
following rule—that prisoners retain a legitimate expectation
of privacy as to the insides of their bodies, if not the outsides.
And so, in Forbes v. Trigg, 976 F.2d 308, 312–13, 315 (1992), we
held that “[u]rine tests are searches for Fourth Amendment
purposes, and prison inmates retain protected privacy rights
in their bodies, although these rights do not extend to their
surroundings.” Id. at 312. In Del Raine v. Williford, we ex-
plained that a rectal search conducted by a guard “falls un-
der” the protection of the Fourth Amendment. 32 F.3d 1024,
1039 (7th Cir. 1994). And in Sparks v. Stutler, we assumed that
the involuntary catheterization of an inmate was subject to the
Fourth Amendment’s protections. 71 F.3d 259, 261–62 (7th
Cir. 1995) (“Certainly Hudson does not establish that the inte-
rior of one’s body is as open to invasion as the interior of one’s
cell.”).
   This rule, which recognizes an inmate’s right to privacy in
her body (albeit, we have held, to a limited degree), finds
some support in prior Supreme Court decisions. For instance,
in Winston v. Lee, the Supreme Court held that a criminal de-
fendant’s expectation of privacy in the inside of his body ren-
dered unreasonable a compelled surgery to obtain evidence.
470 U.S. 753, 758–60 (1985). And in Bell, the Supreme Court
assumed without deciding that pretrial detainees had a legit-
imate expectation of privacy as to body-cavity searches. 441
8                                                     No. 16-4234

U.S. at 558; see also Florence v. Bd. of Chosen Freeholders of Cty.
of Burlington, 566 U.S. 318, 326–27 (2012).
   At the same time, extending the limiting principle in Hud-
son, we have refused to recognize a reasonable expectation of
privacy as to the exterior of inmates’ bodies. For instance, in
Johnson, we held that opposite-sex monitoring in the prison,
which led to female guards frequently observing male in-
mates in various states of undress, did not implicate privacy
concerns under the Fourth Amendment. 69 F.3d at 145–47. We
reached a similar conclusion in King, which involved an in-
mate who was forced to wear a jumpsuit that was “less than
opaque,” making his genitals and buttocks visible to those
around him. 781 F.3d at 893, 899–900.
    But this rule—distinguishing between a prisoner’s insides
and outsides—has not been pronounced by the Supreme
Court or adopted by any other circuit. And its legal founda-
tion has been questioned. See id. at 903 (Hamilton, J., concur-
ring in part and concurring in judgment) (noting that “no
other circuit applies the categorical rule … finding no Fourth
Amendment protection against strip-searches or nudity”).
    To this, the majority now attaches the added requirement
that, for a prisoner to possess a reasonable expectation of pri-
vacy as to the interior of her body, the intrusion of her insides
must be performed by someone else. And because in this case
“each inmate had to manipulate her own body but do not con-
tend that the prison’s staff touched any inmate,” the majority
concludes that the prisoners lacked any reasonable expecta-
tion of privacy here.
    It seems odd, however, to make the question of whether a
prisoner has a reasonable expectation of privacy under the
No. 16-4234                                                     9

Fourth Amendment in the integrity of his or her intimate
body cavities dependent on who it is that does the probing or
penetrating. After all, the applicability of the Fourth Amend-
ment hinges on (1) whether an individual has an actual, sub-
jective expectation of privacy in the subject of the search, and
(2) whether that expectation is “one that society is prepared
to recognize as reasonable.” Katz v. United States, 389 U.S. 347,
361 (1967) (Harlan, J., concurring); see Hudson, 468 U.S. at 525.
The focus of this inquiry is on an individual’s expectation of
privacy “in what was searched,” not who did the searching.
United States v. Scott, 731 F.3d 659, 663 (7th Cir. 2013) (empha-
sis added); see United States v. Villegas, 495 F.3d 761, 767 (7th
Cir. 2007) (“[W]hether a legitimate expectation of privacy ex-
ists in a particular place or thing must be determined on a
case-by-case basis.”) (internal quotation marks omitted). The
manner in which a search is conducted is more appropriately
addressed when assessing its reasonableness. See Bell, 441
U.S. at 559.
     The facts of this case illustrate the ungainliness of the ma-
jority’s new rule. Construing the record in Appellants’ favor,
as we must on summary judgment, approximately 200 female
inmates were rounded up early one morning by a tactical
team in riot gear. R110-3 at 5. Tightly handcuffed by guards
who screamed obscenities at them, the women were taken to
the gym, where they remained, handcuffed and standing, un-
til the guards searched them. Id. The women were not told
what was happening or why. R110-9. This mass strip search
of female inmates was conducted solely for training purposes,
R.110-6 at 76:7–76:10, but the training was not strictly neces-
sary, as most cadets graduated without it. R974–75.
10                                                 No. 16-4234

    The searches took place in a beauty salon and a bathroom
off the gym. R110-3. Because the beauty shop had mirrored
walls, and the bathroom entry was open to the gym, the
searches were visible to the people in the gym, including male
and female cadets, correctional officers, and civilians. Id.
    During the searches, the women stood naked in groups of
four to ten, so close to one another that their bodies were
touching. Id. One by one, they were told to raise their breasts,
bend over, spread their buttocks to expose their vaginal and
anal cavities, and cough. Id. Menstruating inmates were
forced to extract tampons from inside their bodies. Id. The fe-
male correctional officers and cadets conducting the searches
made derogatory comments and gestures about the women’s
bodies and odors, telling the women that they were “dirty
bitches,” R110-9 at 2, “fucking disgusting,” “deserve to be in
here,” R110-9 at 14, and “smell like death.” R110-9 at 36. Male
correctional officers watched the women from the gym. R110-
3.
    The majority holds that the female prisoners have no re-
course to the Fourth Amendment because it was they them-
selves who manipulated and intruded upon their own bodies
(although, of course, they had no choice because they were
ordered to do so). But surely the collecting of urine in Forbes,
976 F.2d at 315, the catherization challenged in Sparks,
see 71 F.3d at 261–62, or the rectal probing in Del Raine,
see 32 F.3d at 1039, would not fall outside the Fourth Amend-
ment if the prisoners were forced to perform the acts them-
selves. The distinction between those cases and this one—in
which inmates were ordered to probe their own body cavities
and subject them to visual inspection—is difficult to discern.
No. 16-4234                                                    11

   Our recent decision in King did confuse the matter some-
what by drawing a line between “intrusions into [prisoners’]
bodies”—which we acknowledged might be unreasonable
under the Fourth Amendment—and searches involving no
such “intrusion.” 781 F.3d at 900. The majority seizes on that
language, concluding that any search conducted through only
visual means—regardless of the subject of the search
(whether insides or outsides) or how that visual inspection
was achieved (such as by forcing prisoners to probe and ma-
nipulate their own bodies)—is not amenable to Fourth
Amendment protection. But I think this reads too much into
King.
   Remember that the initial inquiry under the Fourth
Amendment asks whether the person searched has a legiti-
mate expectation of privacy in the place or thing searched—
not whether the method of the search implicates a reasonable
expectation of privacy. Accordingly, I read King’s reference to
“intrusions” to merely restate the rule in this circuit that pris-
oners retain some expectation of privacy in the insides of their
bodies; after all, King did not involve physical “intrusions” of
any kind. The means of a search, in my view, are still more
pertinent to the second inquiry under the Fourth Amend-
ment—whether the search conducted was reasonable.
    The majority also draws support from the existence of the
Eighth Amendment, which it feels is a superior vehicle for
Appellants’ claims. This position reflects a concern with re-
taining the subjective component of the Eighth Amend-
ment—the requirement that prisoners seeking to prove “cruel
and unusual punishment” show both (1) a violation of their
substantive rights and (2) a culpable mental state. See Whitley
v. Albers, 475 U.S. 312, 319–20 (1986). Because the Fourth
12                                                  No. 16-4234

Amendment’s inquiry involves only a determination of “rea-
sonableness,” the majority posits, applying it to prison offi-
cials’ conduct “would eliminate the subjective component”
required under the Eighth Amendment and would equate
convicted prisoners with pretrial detainees.
    To be sure, we have recognized that “it is the Eighth
Amendment that is more properly posed to protect inmates
from unconstitutional strip searches, notably when their aim
is punishment, not legitimate institutional concerns.” Peck-
ham, 141 F.3d at 697; see also King, 781 F.3d at 899–900 (distin-
guishing between the Fourth and Eighth Amendments); John-
son, 69 F.3d at 147 (explaining that the Eighth Amendment
could be used to “overcome calculated harassment unrelated
to prison needs”) (quoting Hudson, 468 U.S. at 530). But I dis-
agree that the Eighth Amendment is superior in all circum-
stances, or that the application of the Fourth Amendment in
this context would simply be redundant of the Eighth
Amendment. Cf. Peckham, 141 F.3d at 699 (Easterbrook, J., con-
curring) (“If the only way to use the fourth amendment in
strip-search cases is to make it functionally identical to the
cruel and unusual punishments clause, then what’s the
point?”).
    First, the notion that prisoners may have overlapping con-
stitutional rights is not an alien concept. In fact, we already
recognize that prisoners retain other constitutional rights de-
spite the existence of the Eighth Amendment. For instance, an
inmate has due process rights as to discipline received in
prison, even though such discipline might be considered
“punishment” under the Eighth Amendment. See Wolff v.
McDonnell, 418 U.S. 539, 555–56 (1974). And an inmate who is
barred from practicing his or her religion or from accessing
No. 16-4234                                                        13

the courts may turn to the First Amendment for redress. See
O’Lone v. Estate of Shabazz, 482 U.S. 342, 348–49 (1987); Hudson,
468 U.S. at 523. The existence of overlapping rights in the Con-
stitution does not require that one right yield to another, but
rather suggests that certain spheres of life are constitutionally
entitled to greater protection. As we have seen, religion and
speech are two of those areas; I would argue that the right to
be free from arbitrary searches by the government of one’s in-
sides is another.
    Of course, this is not to say that inspections like the one
conducted here are categorically prohibited by the Fourth
Amendment. The concept of reasonableness under the Fourth
Amendment is elastic enough to account for the legitimate
needs of prisons, and we always must be mindful that prison
administrators should be accorded “wide-ranging deference
in the adoption and execution of policies and practices that in
their judgment are needed to preserve internal order and dis-
cipline and to maintain institutional security.” Bell, 441 U.S.
at 547; see also Florence, 566 U.S. at 328 (courts should defer to
the expert judgment of correctional officers unless substantial
evidence indicates that those officers exaggerated their re-
sponses to security concerns). Indeed, courts in other circuits
typically defer to prison administrators and uphold searches
under the Fourth Amendment, unless the intrusion on a pris-
oner’s privacy is widely disproportionate to the purported
justification for the search. See, e.g., Lewis v. Sec’y of Pub. Safety
& Corr., 870 F.3d 365, 368–69 (5th Cir. 2017) (upholding as rea-
sonable visual body-cavity searches of groups of prisoners re-
turning from work duty); Nunez v. Duncan, 591 F.3d 1217,
1226–28 (9th Cir. 2010) (upholding a visual body-cavity search
where the prisoner failed to present evidence that it was un-
reasonable); Franklin v. Lockhart, 883 F.2d 654, 656–57 (8th Cir.
14                                                    No. 16-4234

1989) (holding that visual body-cavity searches did not vio-
late the Fourth Amendment because they were justified by
“legitimate security concerns”).
    Furthermore, this case illustrates why there is still a dis-
tinct role for the Fourth Amendment in prisons. Here, alt-
hough Appellees now attempt to craft a security-based justi-
fication for the searches, the summary judgment record indi-
cates that the primary reason was training. Surely a “training”
justification need not be treated with the same level of defer-
ence as a search conducted due to concerns over smuggled
weapons or other contraband? It is rationales like this—that
fall somewhere between legitimate security concerns and un-
justified harassment—that suggest the continuing need for
the Fourth Amendment even in prisons.
     In this case, I would start by asking if the prisoners in
question had a legitimate expectation of privacy in the subject
of the searches—i.e., in the insides of their bodies and body
cavities. To that I would answer yes, and I believe that answer
would be supported by precedent in this circuit, although it
still needs decisive resolution. See, e.g., Sparks, 71 F.3d at 261–
62; Del Raine, 32 F.3d at 1039; Forbes, 976 F.2d at 312–13.
    Only after concluding that a protectible interest exists
would I address the searches’ justification and methodology
in the context of deciding whether the searches were reason-
able. This question of reasonableness necessarily requires “a
balancing of the need for the particular search against the in-
vasion of personal rights that the search entails,” including
“the scope of the particular intrusion, the manner in which it
is conducted, the justification for initiating it, and the place in
which it is conducted.” Bell, 441 U.S. at 559. This two-step ap-
proach is precisely what was done in Florence. See 566 U.S. at
No. 16-4234                                                    15

325–38 (considering a variety of administrative factors in de-
termining whether a search was reasonable as to pretrial de-
tainees). Because the district court in this case ended its
Fourth Amendment analysis after deciding that Appellants
had no legitimate expectation of privacy, I would vacate and
remand for full consideration of the reasonableness factors.
    As a final note, the peculiar circumstances of this case raise
the question of whether the time has come for this Court to
reconsider its broader position with respect to the application
of the Fourth Amendment to inmates’ bodies generally. As
the concurring opinion in King pointed out, the distinction
this Court has drawn between the interior and exterior of a
prisoner’s body was not required by the Supreme Court in
Hudson or any subsequent case. See 781 F.3d at 902–04 (Ham-
ilton, J., concurring in part and concurring in judgment). And
a position recognizing an inmate’s expectation of privacy in
his or her body—inside and out—would be consistent with
that of every other circuit to have addressed this issue; each
has assumed the application of the Fourth Amendment and
moved on to address the question of reasonableness. See gen-
erally Cookish v. Powell, 945 F.2d 441, 445–46 (1st Cir. 1991);
Harris v. Miller, 818 F.3d 49, 62–63 (2d Cir. 2016); Parkell v.
Danberg, 833 F.3d 313, 327, 330 (3d Cir. 2016); King v. Ru-
benstein, 825 F.3d 206, 215 (4th Cir. 2016); Lewis, 870 F.3d at
368–69; Stoudemire v. Mich. Dep’t of Corr., 705 F.3d 560, 575 (6th
Cir. 2013); Franklin v. Lockhart, 883 F.2d 654, 656–57 (8th Cir.
1989); Nunez, 591 F.3d at 1226–28; Farmer v. Perrill, 288 F.3d
1254, 1260 (10th Cir. 2002); Fortner v. Thomas, 983 F.2d 1024,
1030 (11th Cir. 1993).
   For these reasons, I respectfully dissent.